     Case 3:21-cv-00306-MMA-WVG Document 18 Filed 07/21/21 PageID.88 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    RENEE ESTRADA,                                    Case No. 21-cv-306-MMA (WVG)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13    v.                                                MOTION TO DISMISS
14    FORD MOTOR COMPANY and P.L.
                                                        [Doc. No. 16]
      AUTOMOTIVE, LLC,
15
                                    Defendants.
16
17
18         The parties have filed a joint motion to dismiss the action with prejudice pursuant
19   to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Doc. No. 16. Good cause
20   appearing, the Court GRANTS the parties’ joint motion and DISMISSES this action
21   with prejudice. Each party shall bear its own attorneys’ fees and costs. The Court
22   DIRECTS the Clerk of Court to terminate this action in its entirety.
23         IT IS SO ORDERED.
24
25   Dated: July 21, 2021
26                                                  _____________________________
27                                                  Hon. Michael M. Anello
28                                                  United States District Judge

                                                    1
                                                                              21-cv-306-MMA (WVG)
